Matter of Hagadone v Cansdale (2022 NY Slip Op 01657)





Matter of Hagadone v Cansdale


2022 NY Slip Op 01657


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ.


160 CAF 21-00465

[*1]IN THE MATTER OF SCOTT C. HAGADONE, PETITIONER-RESPONDENT,
vCASSANDRA L. CANSDALE, RESPONDENT-APPELLANT. 


CAITLIN M. CONNELLY, BUFFALO, FOR RESPONDENT-APPELLANT.
SUSAN E. GRAY, CANANDAIGUA, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Steuben County (Patrick F. McAllister, A.J.), entered March 23, 2021 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted sole custody of the subject children to petitioner. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court